DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging unit configured to” in claim 1-5.
Review of the specification indicates:
Regarding an imaging unit, ¶16 of the published application indicates imaging unit 2 includes a camera such as a known CCD imaging element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,4 rejected under 35 U.S.C. 103 as being unpatentable over Reininger; Francis Mark (US 20070237490 A1) in view of Honda; Makoto (US 20120327341 A1)
Regarding claim 1, Reininger teaches, 
An imaging device (¶39 and Fig. 1, “superposition array imaging system 10”) comprising: 
an imaging unit configured to capture an image; (¶39, and Fig. 1, “mosaic detector array with readout electronics 18” where the “readout electronics convert the image captured by the detector array into voltages that are digitized” into a digitized image) and 
a louver (¶39 and Fig. 1, “louver baffle 24”) placed in a visual field of the imaging unit, (¶39,53 and Fig. 1, “louver baffle 24” with lenslet array 12 which receive light that is positioned above of the “mosaic detector array with readout circuit 18” as depicted in Fig. 1) wherein the imaging unit (¶39, “mosaic detector array with readout electronics 18” positioned behind “fiber optic imaging taper 14”) and the louver (¶39, “louver baffle 24”) are placed so that an optical axis of the imaging unit intersects a principal plane of the louver film. (¶39 and Fig. 1, “mosaic detector array with readout electronics 18” positioned behind “fiber optic imaging taper 14” as depicted in fig. 1 where the “a louver baffle 24, a fiber optic imaging taper 14, and a mosaic detector array with readout electronics 18” are “held rigidly in alignment” as centered from one another similar to as depicted in Fig. 1)
	But does not explicitly disclose, 
the louver film having a light transmissive unit and a non-transmissive unit which are alternately placed,
	However, Honda teaches additionally, 
the louver film (¶68 and 216, “louver layer 7” which is a “louver film”) having a light transmissive unit and a non-transmissive unit which are alternately placed, (¶68, “a louver layer 7 comprising strip-shaped transmitting portions 7a and strip-shaped light-shielding portions 7b which are arranged alternately”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Reininger with the louver layer of Honda which uses a louver layer of alternating transmitting and shielding portions. This arrangement of a louver used can reduce effects of extraneous light and can improve image contrast.

Regarding claim 2, Reininger with Honda teach the limitation of claim 1,
	Reininger teaches additionally, 
wherein, as seen from a direction perpendicular of an array direction to a light transmission direction of the louver, (¶39, “louver baffle 24” and “a mosaic detector array with readout electronics 18” held in alignment” where “light from the image then propagates down the fibers” through the louver baffle 24 “until it reaches a flat mosaic detector array”) the louver (¶39, “louver baffle 24”) is placed in a curved state (¶39 and Fig. 1, “louver baffle 24” as depicted in Fig. 1 as having a curved shape) allowing the louver to be closer to the imaging unit (¶39, “mosaic detector array with readout electronics 18”) as farther away from the optical axis toward the outer peripheral side. (¶39 and Fig. 1, the center of the louver baffle 24 is farther/higher from the detector array 18 vertically than from the ends of the louver baffle 24 to the edges of the mosaic detector array 18 as depicted in Fig. 1)
	Honda teaches additionally, 
A direction perpendicular (¶65 and Fig. 5, “viewing side 10” pointing in a direction perpendicular to the louver layer 7 as depicted in Fig. 5) to an array direction of the transmissive unit and the non-transmissive unit (¶68, “louver layer 7 comprising strip-shaped transmitting portions 7a and strip-shaped light-shielding portions 7b which are arranged alternately”) and a light transmission direction of the louver film, (¶70, “louver layer is placed on the viewing side” such that “external light incident at an angle is shielded by the light-shielding portions of the louver layer” indicating an action on light through the louver)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Reininger with the louver layer of Honda which uses a louver layer of alternating transmitting and shielding portions. This arrangement of a louver used can reduce effects of extraneous light and can improve image contrast.

Regarding claim 4, Reininger with Honda teach the limitation of claim 1,
	Honda teaches additionally, 
the non-transmissive unit of the louver film extends along a horizontal direction. (¶216, “a louver film” manufactured so that the “light-shielding layer extended in a horizontal direction”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Reininger with the louver layer of Honda which uses a louver layer of alternating transmitting and shielding portions. This arrangement of a louver used can reduce effects of extraneous light and can improve image contrast.

Claim 3,5 rejected under 35 U.S.C. 103 as being unpatentable over Reininger; Francis Mark (US 20070237490 A1) in view of Honda; Makoto (US 20120327341 A1) in view of ITOH; Izumi et al. (US 20170270381 A1)
Regarding claim 3, Reininger with Honda teach the limitation of claim 1,
	Honda discloses additionally, 
louver film. (¶68 and 216, “louver layer 7” which is a “louver film”)
But does not explicitly disclose the limitation of claim 5,
	However, Itoh teaches additionally,
at least one of a polarizing layer and an antireflection layer (¶65 and Fig. 9, “optical filter 205 has a laminating structure in which a polarizing filter layer 222”) is provided on a principal plane placed on an opposite side of the imaging unit, (¶65 and Fig. 9, “a polarizing filter layer 222” arranged on top of a spectral filter layer 223 which is opposite of the “image sensor 206” as depicted in Fig. 9) of principal planes of the filter. (¶65 and Fig. 9, “optical filter 205 has a laminating structure in which a polarizing filter layer 222” which is on top of a “spectral filter layer 223” as depicted in Fig. 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Reininger with the louver layer of Honda with the filters of Itoh which includes a polarizing filter. The inclusion of a polarization filter allows for the ability to prevent light other then desired light to enter the image sensor. 

Regarding claim 5, Reininger with Honda teach the limitation of claim 1,
	But does not explicitly disclose the limitation of claim 5,
	However, Itoh teaches additionally,
imaging device is mounted on a vehicle. (¶33, “imaging assembly 101 to image as an imaging area a front area in a travelling direction of the running own vehicle 100”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Reininger with the louver layer of Honda with the camera mounting of Itoh in a motor vehicle. This allows for a vehicle to detect objects or road conditions in the imaging area in front of the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483